Citation Nr: 1726059	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  09-37 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
	

ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 1994 and from February 2003 to June 2003, with additional service in the Army Reserve from 1994 to 2014, including multiple periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

As noted in the September 2016 Board remand, during the May 2016 Board hearing, the Veteran mentioned a claim for bilateral ankle disabilities.  However, service connection is already in effect for residuals of a left ankle sprain with Achilles tendonitis and degenerative arthritis of the distal end of the first metatarsal on the left foot.  In a December 2009 rating decision, service connection was denied for a right ankle disability, and the Veteran did not appeal that decision.  As such, the issues of entitlement to service connection for left and right ankle disabilities are not presently before the Board.  

Additionally, during the May 2016 Board hearing, the undersigned allowed testimony as to the issue of entitlement to service connection for hypertension.  It was noted on the record that testimony was being allowed on this issue subject to the Board's jurisdiction as some of the paper files from the Veteran's claims file were in the process of being scanned into VA's electronic file system VBMS.  The paper files have since been scanned into VBMS.  The record does not show that a service connection claim for hypertension was ever filed by the Veteran or denied by the RO.  As such, the Board does not have jurisdiction to address this issue.  

Given the above, the Veteran is advised that if he wishes to file an increased rating claim, or a service connection claim for hypertension, a right ankle disability, or any other disability, he must do so on the form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).

A November 2016 rating decision granted service connection for a bilateral knee disability and a bilateral foot disability.  As this represents a full grant of the benefits sought, those issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In September 2016 the Board remanded the issue on appeal for additional development and a new VA examination and opinion.  The issue has now been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his sleep apnea is related to his active duty service.  The record reveals that the Veteran experienced symptoms of sleep apnea and daytime drowsiness in November 1997 and a November 2001 private treatment provider diagnosis for severe sleep apnea.  

During the May 2016 Board hearing the Veteran testified that his sleep apnea had its onset during his first period of active duty service.  He testified that after his wife's death he found a 2001 private treatment record that indicated his late wife reported that the Veteran snored and stopped breathing during the night since the 1980s.  In an August 2016 statement the Veteran clarified that his late wife's statement was in regards to his time on active duty in Germany during a 1987 military exercise with the Second Armored Division called Reforger.  The Veteran reported that he never slept in a bed during that time, for weeks he would sleep in trucks.  He reported that he slept over the wheel of a truck, in the seat of a truck, and on the ground.  He reported he was moving all hours of the night and day.  In a December 2016 statement the Veteran's stepdaughter reported that after his return from Germany in the 1980s she noticed that the Veteran's sleep habits were inconsistent, that he would snore very loud and would gasp for air.  She reported that after he returned from Korea in 1989 his snoring had gotten worse.  

In November 2016 the VA examiner opined that it was less likely as not that the Veteran's sleep apnea had its onset during his first period of active duty from April 1986 to April 1994, or was otherwise related to that period of service because the symptoms suggestive of sleep apnea were documented in 1997 with diagnosis in 2001.  The examiner reported that enlistment examinations and service treatment records during that period of service were silent for sleep apnea, and that the evidence of record showed that there was no aggravation of this condition by the Veteran's second active duty period or his ACDUTRA and INACDUTRA periods from 2001 to 2014.  The Board notes that lay evidence concerning the onset of symptoms, if credible, is competent, regardless of the lack of contemporaneous medical evidence, and the VA examiner failed to discuss the Veteran's lay statements regarding experiencing symptoms of sleep apnea, including loud snoring and that he would stop breathing while asleep, in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Accordingly, remand is necessary so that an additional opinion may be obtained.  

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file updated VA treatment records dating since February 2016.

If the Veteran has received private treatment, he should be afforded an appropriate opportunity to submit those records.  

All efforts to obtain this evidence should be documented in the claims file.

2.  Send the claims file to the November 2016 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion regarding the Veteran's sleep apnea.  The claims file must be reviewed by the examiner.  If an examination is deemed necessary to respond to the request, one should be scheduled.

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that the Veteran's sleep apnea had its onset during his first period of active duty from April 1986 to April 1994, or is otherwise related to that period of service.  

The examiner should specifically address the competent lay statements of the Veteran, his late wife, and his stepdaughter regarding experiencing loud snoring and that he stopped breathing and gasped for air while asleep, in service.  The examiner is also reminded that the lack of a documented diagnosis in or within one year of service alone is not a sufficient rationale to support a negative opinion absent an explanation of why those facts are medically significant. 

The examiner must provide a complete medical rationale for any opinion given.

3.  After completing the requested actions, and any additional actions deemed necessary, the AOJ should readjudicate the service connection claim for sleep apnea.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




